DETAILED ACTION
This action is in response to applicant’s amendment received on 12/29/2021. Amended claims 1, 3, 7-8 and 14 are acknowledged. Claims 1-18 are pending. Claims 19-25 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutake et al. (US 4,729,428, herein “Yasutake”) in view of Shingo (JPS60238684A, machine translation attached).
Regarding claim 1, Yasutake discloses: 
a heat exchanger (1) (figs. 1, 3 and 7) (it is note, fig. 1 is applicable to the embodiment of fig. 3 and the embodiment of fig. 7) comprising:
a primary plate (2 plus 13 plus 2) including a first surface, a second surface, a leading edge, a trailing edge and a plurality of internal passages (4) (formed by corrugated fin -13-) extending between an inlet and an outlet (see annotated fig. 1-YASUTAKE, below); and

    PNG
    media_image1.png
    640
    826
    media_image1.png
    Greyscale


The recitations "a primary…cast plate" and “a secondary…cast plate” are considered to be product by process limitations (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Yasutake is the same as or makes the product claimed obvious, meeting these limitations of the claim. 
Yasutake does not disclose:
		the primary plate being a one-piece unitary plate.
However, heat exchangers comprising primary and secondary plates wherein the primary plates are one-piece unitary plates with internal passages are known in the art. Shingo, for instance, also directed to a crossflow heat exchanger formed by stacking heat exchanger elements (3) alternatively while changing the direction of the fin (2) to form passages (2a) for a primary fluid M and a secondary fluid N (figs. 8-14), teaches the heat exchanger elements (3) being formed by partition plates (1) and fins (2) (fig. 8) as an obvious variation of heat exchanger elements (3) being formed by one-piece unitary plates with internal passages for the fluids (figs. 13-14) [page 3, lines 35-38] (also clearly seen in figure 12A as compared to figure 12F) [page 3, lines 29-31].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Yasutake the teachings of Shingo to have the primary plate being a single plate with passages as an obvious variation of a plate formed by two plates and a fin element.
Regarding claim 2, Yasutake discloses: 
the heat transfer structures (11, 27, 28, 29) of the secondary plate (8) includes a plurality of fin portions (11) (figs. 1 and 3).
Regarding claim 3, Yasutake discloses: 
the heat transfer structures (11, 27, 28, 29) of the secondary plate (8) includes augmentation structures (27, 28, 29) (fig. 7) (it is noted, the embodiment of figure 7 is an obvious variation of the embodiments of fig. 1 and 3, and therefore it would have been obvious to incorporate the augmentation structures -27, 28, 29- of figure 7 into the embodiment of figure 3, for the purpose of improving heat exchange, col. 5, lines 18-20).
Regarding claim 4, Yasutake discloses: 
the fin portions (11) comprising rows (forming channels -3-) (clearly seen in figs. 1, 3 and 7) extending between the leading edge and trailing edge (see annotated fig. 1-YASUTAKE, page 3) and a channel bottom (the top surface of portion 10 in between the fins 11) between the rows, wherein the augmentation structures (29) are disposed on the channel bottom (the top surface of portion 10 in between the fins 11) (see the structures -29- of fig. 7).
Regarding claim 5, Yasutake discloses: 
the augmentation structures (27, 28) being further disposed on at least some of the plurality of fin portions (11) (clearly seen in fig. 7).
Regarding claim 6, Yasutake discloses: 
the augmentation structures (27, 28) extend from the channel bottom (the top surface of 10 in between the fins 11) up a side of at least one of the plurality of fin portions (11) bordering the channel bottom (the top surface of portion 10 in between the fins 11) (clearly seen in fig. 7).
Regarding claim 7, Yasutake discloses: 
the augmentation structures (27, 28) comprising trip strips that alternate between extending up one of the plurality of fin portions (11) on one side of the bottom channel (the top surface of portion 10 in between the fins 11) and extending up another of the plurality of fin portions (11) on another side of the bottom channel (clearly seen in figure 7, where augmentation structure -27- is bent leftward and augmentation structure -28- is bent rightward).
Regarding claim 8, Yasutake discloses: 
the augmentation structures (27, 28, 29) comprising a pedestal (29) (fig. 7).
Regarding claim 9, Yasutake discloses: 
the primary plate (2 plus 13 plus 2) and the secondary plate (8) comprising a common material [col. 3, lines 6-9 and 30-34].
Regarding claim 11, Yasutake discloses: 
including a joint between the secondary plate and the primary plate, the joint comprising a brazed joint [col. 3, lines 46-56].
Regarding claim 12, the combination of Yasutake and Shingo discloses: 
 	a plurality of primary plates (Shingo, 3) formed as a single unitary structure and a plurality of secondary plates (Yasutake, 8) (fig. 3) attached to at least one of the first surface and second surface of each of the plurality of primary plates (Shingo, 3) (as applies to annotated fig. 1-YASUTAKE, page 3).
Regarding claim 13, Yasutake discloses: 
including spaces (the spaces where plates 8 are) disposed between the plurality of primary plates (2 plus 13 plus 2) and at least one secondary plate (8) disposed within each of the spaces (see annotated fig. 1-YASUTAKE, page 3).
Regarding claim 14, Yasutake discloses: 
a heat exchanger (1) (figs. 1, 3 and 7) (it is note, fig. 1 is applicable to the embodiment of fig. 3 and the embodiment of fig. 7) comprising:
a primary plate (2 plus 13 plus 2) including a first surface, a second surface, a leading edge, a trailing edge and a plurality of internal passages (4) (formed by corrugated fin -13-) extending between an inlet and an outlet (see annotated fig. 1-YASUTAKE, page 3); and
a secondary plate (8) that includes a flat planar joint side (the flat bottom surface of portion 10, clearly seen in the embodiment of fig. 3, where the plate 8 has fins 11 arranged in only one side of the portion 10 of plate 8) attached to the first surface (of plate 2, clearly seen in the embodiment of fig. 3) of the primary plate (2 plus 13 plus 2), the secondary plate (8) including a first side (the top surface of portion 10, clearly seen in the embodiment of fig. 3) with means (11, 27, 28) for transferring heat (figs. 3 and 7) [col. 3, lines 60-64 and col. 5, lines 18-20 ].

		the primary plate being a single plate with passages.
However, heat exchangers comprising primary and secondary plates wherein the primary plates are single plates with internal passages are known in the art. Shingo, for instance, also directed to a crossflow heat exchanger formed by stacking heat exchanger elements (3) alternatively while changing the direction of the fin (2) to form passages (2a) for a primary fluid M and a secondary fluid N (figs. 8-13), teaches the heat exchanger elements (3) being formed by partition plates (1) and fins (2) (fig. 8) as an obvious variation of heat exchanger elements (3) being formed by single plates with internal passages for the fluids (figs. 13-14) [page 3, lines 35-38] (also clearly seen in figure 12A as compared to figure 12F) [page 3, lines 29-31].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Yasutake the teachings of Shingo to have the primary plate being a single plate with passages as an obvious variation of a plate formed by two plates and a fin element.
Regarding claim 15, Yasutake discloses: 
the means (11, 27, 28) for transferring heat of the secondary plate (8) includes a plurality of fin portions (11) (fig. 3).
Regarding claim 16, Yasutake discloses: 
the fin portions (11) comprising rows (forming channels -3-) (clearly seen in figs. 1, 3 and 7) extending between the leading edge and trailing edge (see annotated fig. 1-YASUTAKE, page 3) and a channel bottom (the top surface of portion 10 in between fins 11) between the rows, wherein a means for thermal transfer (11) is disposed on the channel bottom (the top surface of portion 10 in between fins 11) (it is noted, fin portions 11 are clearly disposed on the channel bottom) (figs. 1, 3 and 7).
Regarding claim 17, Yasutake discloses: 
the means for thermal transfer (27, 28) being further disposed on at least some of the plurality of fin portions (11) (clearly seen in fig. 7) (it is noted, the embodiment of figure 7 is an obvious variation of the embodiments of fig. 1 and 3, and therefore it would have been obvious to incorporate the 
Regarding claim 18, Yasutake discloses: 
including a joint between the secondary plate and the primary plate, the joint comprising a brazed joint [col. 3, lines 46-56].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yasutake and Shingo, in view of Hainley et al. (US 2002/0050347, herein “Hinley”).
Regarding claim 10, the combination of Yasutake and Shingo does not disclose: 
the primary plate and the secondary plate being formed from different materials.
However, plate-fin type heat exchangers comprising primary plates and secondary plates including fins being formed from different materials are old and known in the art depending upon the particular application and the user’s heat transfer requirements, and as obvious variations of plate-fin type heat exchangers comprising primary plates and secondary plates including fins being formed from the same material, as taught by Hainley [see par. 0025, lines 5-8 and par. 0032, lines 5-7, as compared to par. 0040, lines 11-13]. 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Yasutake and Shingo the teachings of Hinley to have the primary plate and the secondary plate being formed from different materials depending upon the particular application and the user’s heat transfer requirements. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.

Response to Arguments
The objections to claims 3-8 and 6-17 are withdrawn in light of the amendments.
Applicant's arguments filed 12/29/2021 have been considered but they are not persuasive. The arguments are directed to newly amendment claims 1 and 14. Please refer to the rejection, Above.
For clarity, in pages 5-6, Applicant argues that Yasutake’s fin 13 does not include a flat surface that is attached to the plates 2. It is unclear what the Applicant’s argument is here. Neither the Office 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763